     Case 2:12-cv-00859-LMA-MBN Document 1421 Filed 03/08/21 Page 1 of 1




MINUTE ENTRY
AFRICK, J. & NORTH, M.J.
MARCH 8, 2021
JS10 & MJSTAR - 01:30


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 LASHAWN JONES, et al                                            CIVIL ACTION
 VERSUS                                                          NUMBER: 12-859
 MARLIN N. GUSMAN, et al                                         SECTION: I

                                     STATUS HEARING
                                     (by Video Conference)

COURTROOM DEPUTY: Bridget Gregory
COURT REPORTER: Jodi Simcox

APPEARANCES:          Elizabeth Cumming and Emily Washington, Counsel for plaintiffs
                      Laura Cowall and George Eppsteiner, Counsel for intervenor plaintiff
                      United States of America
                      Blake Arcuri and Patrick Follette, Counsel for defendant Orleans Parish
                      Sheriff’s Office
                      Sunni J. LeBeouf, Churita Hansell, Harry Rosenberg, and Donesia D.
                      Turner, Counsel for third party defendant City of New Orleans


Case called.
Diane Skipworth, food service submonitor, addressed the Court.
Dr. Patricia Hardyman, classification submonitor, addressed the Court.
Shane Poole, sanitation & environmental conditions and fire & life safety submonitor, addressed the
Court.
Dr. Robert B. Greifinger, medical care submonitor, addressed the Court.
Dr. Raymond F. Patterson, mental healthcare submonitor, addressed the Court.
Margo L. Frasier, lead monitor, addressed the Court.
Court addressed counsel.
Court appointed Tommie Vassel as the compliance submonitor.
Court adjourned.
